DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
As of claims 2-6, replace “The projector” with “The laser projector” in lines 1;
As of claim 7, replace “a projector” with “the laser projector” in line 4;
As of claims 8-10, replace “The device” with “The diffractive personal display device” in lines 1;
As of claim 11, replace “a projector” with “the laser projector” in line 4;
As of claim 12, replace “The device” with “The diffractive personal display device” in lines 1;
As of claims 13-20, replace “The projector” with “The laser projector” in lines 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being un-patentable over Yeoh et al. (US 2017/0097507 A1; Yeoh).
Yeoh teaches a laser projector (display system) [fig 13c] for presenting an image on a waveguide plane 202 [fig 13c] [0079], comprising: a laser source 250 (RGB lasers) [fig 13c] [0099] capable of emitting a plurality of narrow-wavelength light beams (red, green, and blue coherent collimated light) [0099], and a guidance element 264 (piezoelectric tube) [fig 13c] [0103] for directing light emitted by the laser source 250 [fig 13c] to different pupils of the waveguide plane 202a-202d (planar waveguides) [fig 16] [0094], the different pupils (shown with fig 16 below) being displaced with respect to each other in said waveguide plane 202a-202d [fig 16], wherein: the laser source 250 

    PNG
    media_image1.png
    470
    768
    media_image1.png
    Greyscale

	Yeoh teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without .
Claims 2-5, 13, 15-20 are rejected under 35 U.S.C. 103 as being un-patentable over Yeoh et al. (US 2017/0097507 A1; Yeoh) in view of MATSUMOTO et al. (US 2017/0099469 A1; MATSUMOTO).
Yeoh teaches the invention as cited above except for the sub-sources are laser sources at different locations and angles directed towards the guidance element and the laser source comprises three laser sources and a prismatic coupler adapted to produce said narrow-wavelength beams at different angles towards the guidance element and the guidance element comprises one or more microelectromechanical mirrors and the guidance element is movable so as to produce a scanning beam onto different locations within said input pupils in order to form the image.
MATSUMOTO teaches a projector [fig 2] having the sub-sources are laser sources 21a-21c (LD, laser diode) [fig 2] at different locations and angles [fig 2] directed towards the guidance element 3 (MEMS engine) [fig 2] and the laser source comprises three laser sources 21a-21c (LD, laser diode) [fig 2], a prismatic coupler 222c [fig 2] adapted to produce said narrow-wavelength beams (red, green, blue) [fig 2] at different angles [fig 2] towards the guidance element 3 [fig 2], the guidance element comprises one or more microelectromechanical mirrors [0070] and the guidance element 3 [fig 2] is movable so as to produce a scanning beam [0071] onto different locations 102a [fig 2]  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the sub-sources are laser sources at different locations and angles directed towards the guidance element and the laser source comprises three laser sources and a prismatic coupler adapted to produce said narrow-wavelength beams at different angles towards the guidance element and the guidance element comprises one or more microelectromechanical mirrors and the guidance element is movable so as to produce a scanning beam onto different locations within said input pupils in order to form the image as taught by MATSUMOTO to the laser projector as disclosed by Yeoh to have a projection device, capable of suppressing or preventing problems that result from the light emission delay of the light source (MATSUMOTO; [0029]).
Allowable Subject Matter
Claims 6-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 6, the closest prior art Yeoh et al. (US 2017/0097507 A1; Yeoh) teaches an augmented reality scene 4 is depicted wherein a user of an AR technology sees a real-world park-like setting 6 featuring people, trees, buildings in the background, and a concrete platform 8. In addition to these items, the end user of the AR technology also perceives that he “sees” a robot statue 10 standing upon the real-world platform 8, and a cartoon-like avatar character 12 flying by which seems to be a personification of a 
As of claim 7, the closest prior art Yeoh et al. (US 2017/0097507 A1; Yeoh) teaches an augmented reality scene 4 is depicted wherein a user of an AR technology sees a real-world park-like setting 6 featuring people, trees, buildings in the background, and a concrete platform 8. In addition to these items, the end user of the AR technology also perceives that he “sees” a robot statue 10 standing upon the real-world platform 8, and a cartoon-like avatar character 12 flying by which seems to be a personification of a bumble bee, even though these elements 10, 12 do not exist in the real world. As it turns out, the human visual perception system is very complex, and producing a VR or AR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements is challenging. VR and AR systems typically employ head-worn displays (or helmet-mounted displays, or 
Claims 8-10 are allowed as being dependent on claim 7.
As of claim 11, the closest prior art Yeoh et al. (US 2017/0097507 A1; Yeoh) teaches an augmented reality scene 4 is depicted wherein a user of an AR technology sees a real-world park-like setting 6 featuring people, trees, buildings in the background, and a concrete platform 8. In addition to these items, the end user of the AR technology also perceives that he “sees” a robot statue 10 standing upon the real-world platform 8, and a cartoon-like avatar character 12 flying by which seems to be a personification of a bumble bee, even though these elements 10, 12 do not exist in the real world. As it turns out, the human visual perception system is very complex, and producing a VR or AR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements is challenging. VR and AR systems typically employ head-worn displays (or helmet-mounted displays, or smart glasses) that are at least loosely coupled to a user's head, and thus move when the end user's head moves. If the end user's head motions are detected by the display system, the data being displayed can be updated to take the change in head pose (i.e., 
Claims 12, 14 are allowed as being dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Yoshida (US 10877271 B2) teaches a display apparatus which includes an image forming device and a light guide. The light guide includes an incident portion and an emission portion including a plurality of mirrors. In the light guide, the total reflection surface is disposed to be inclined with respect to a virtual plane perpendicular to a visual axis, and the mirrors are disposed to be inclined with respect to the total reflection surface. The mirror angle is set such that the light guide angle, the mirror angle, the light angle, the limit incidence angle, and the refractive index of the light guide satisfy the predetermined relationship;
- Prior Art Fukase et al. (US 10866424 B2) teaches an image display device which includes an image light generating device, a first, a second, a third, and a fourth optical unit. A first intermediate image is formed between the first and the third optical unit. A pupil is formed between the second and the fourth optical unit. A second intermediate image is formed between the third and the fourth optical unit. An exit pupil is formed at an opposite side of the fourth optical unit from the third optical unit. The image light 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882